                                      CURRICULUM VITAE
                                      DARE ANN BALDWIN

Department of Psychology                                               3244 Van Buren St.
1227 University of Oregon                                              Eugene, Oregon 97405
Eugene, Oregon 97403                                                   (541) 345-6764
e-mail address: baldwin@uoregon.edu

PERSONAL INFORMATION

Born: February 24, 1960
Citizenship: U.S.A. and Canada

EDUCATON

B.A. in Psychology, 1982, U.C. Berkeley
M.Sc. in Psychology, 1984, U.C. Santa Cruz
Ph.D. in Psychology with Special Designation in Cognitive Science, 1989, Stanford University

HONORS AND AWARDS

VPRI Faculty Research Award, 2018
Fellow, Center for Advanced Study in the Behavioral Sciences, Stanford University, 2016-2017
College Scholars Faculty Fellow, 2015/2016
University of Oregon I3 Award, 2016
University of Oregon I3 Award, 2015
Fund for Faculty Excellence Award, University of Oregon, 2007-2012
John Simon Guggenheim Memorial Fellowship, 2007
James McKeen Cattell Sabbatical Fellowship, 2006
Fellow, Association for Psychological Science, appointed 2006
College of Arts and Sciences Distinctiveness Award
Tier 1 Canada Research Chair at the University of British Columbia, 2002 (declined)
Fellow, Center for Advanced Study in the Behavioral Sciences, Stanford, CA 1999-2000
APA Distinguished Scientific Award for Early Career Contribution to Psychology, 1997
Honorary Member, Golden Key National Honor Society, inducted 1996
John Merck Scholars Award, 1995
Richard A. Bray Faculty Fellow, 1995-1996
APA division 7 Boyd McCandless Award, 1995
Nominee: Chase Memorial Award, 1993
Special Dissertation Research Grant, Stanford University, 1988
Jacob K. Javits Memorial Fellowship, U.S. Department of Education, 1986-1989
University Fellowship, Stanford University, 1984-1989
Sloan Foundation Research Fellowship, 1985-1986
University of California Regents’ Fellowship 1982-1983
Psi Chi



                                                                                Baldin Declaration, Exhibit 1
                                                                                                     Page 1
Phi Beta Kappa
Departmental Citation for Academic Excellence 1981-1982, U.C. Berkeley
B.A., Highest Distinction in General Scholarship, U.C. Berkeley, 1982
B.A., Highest Honors, U.C. Berkeley, 1982

ASSOCIATION MEMBERSHIPS (former and current)

South East Asian Nutrition Neuroscience Network (SEAN3)
American Association for the Advancement of Science
American Psychological Association
Association for Psychological Science
International Society on Infant Studies
Psychonomic Society
Society for Research in Child Development
Current Executive Board member, Language Development Society
Former Executive Board member, Cognitive Development Society

PROFESSIONAL EXPERIENCE

Faculty-in-Residence, Clark Honors College, University of Oregon, September 2018 to present.
Director of Graduate Studies, Department of Psychology, University of Oregon, September 2009-2013.
Acting Department Head, Department of Psychology, University of Oregon, September-December 2004.
Full Professor, Department of Psychology, University of Oregon, September 2002 to present.
Associate Professor with Indefinite Tenure, Department of Psychology, University of Oregon, September
1995 to August 2002.
Assistant Professor of Psychology, Department of Psychology, University of Oregon, December 1992 to
August 1995.
Assistant Professor, Department of Psychology, University of British Columbia, July 1989 to December
1992.

RESEARCH INTERESTS

       Cognition
               Event Processing
               Social Cognition
               Inductive Reasoning
       Language Acquisition
               Semantic Development
               Pragmatic Development
       Developmental Cognitive Neuroscience
               Developmental Neuroscience of Infant Malnutrition




                                                                                Baldin Declaration, Exhibit 1
                                                                                                     Page 2
GRANTS

2018        Principal Investigator, Faculty Research Award, “Harnessing Pupillometry to Monitor
            Infants' Auditory Health,” Office of the VPRI, $5,500.

2018-2020   Co-Principal Investigator, New York Academy of Sciences and Bill & Melinda Gates
            Foundation, “Perinatal thiamine-fortified salt: an exploration of fortification efficacy,
            status biomarkers, and neuro-cognitive development” (co-PIs: Dr. Gilles Bergeron, Dr.
            Jeffery Measelle, Dr. Kyly Whitfield), $1,514,964; UO Sub-Award $200,000

applied     Co-Principal Investigator, Bill & Melinda Gates Foundation, “Understanding Caregiving
            as the Epicenter of Infants’ Surviving and Thriving” (co-PI, Dr. Jeffery Measelle),
            $500,000, not funded

applied     Principal Investigator, NIH R21, “Harnessing Pupillometry to Monitor Infant Auditory
            Development” (co-PI, Dr. Avinash Bala), $275,000, not funded

applied     Consultant NIH R21, “Novel Methods of Hearing Assessment” (PI Dr. Avinash Bala, co-
            PI Dr. Terry Takahashi), $ 200,000, not funded

applied     Sponsor, NIH pre-doctoral NRSA with Jessica Kosie, not funded

2017        Collaborator (PI Michael Frank), NSF, ManyBabies Project (scientific reproducibility
            initiative) $600

2016-2017   Co-Principal Investigator, University of Oregon I3 Award, “Innovative Neurobehavioral
            Approaches to Ameliorating Developmental Consequences of Infant Malnutrition” (Co-
            PI Jeffery Measelle, PhD) $50,000

2015-2016   Co-Principal Investigator, University of Oregon I3 Award, “A Novel Tool for Perceptual
            and Cognitive Assessment,” (Co-PI Terry Takahashi, PhD) $50,000

2015-2018   Consultant, National Science Foundation, “Causality across Languages”, (PI Juergen
            Bohnemeyer) Average annual direct cost = $219,961/3 yrs = $73,320/yr

2014        Co-principal Investigator, National Living Laboratory Stipend (funded by NSF), “Team
            Duckling in partnership with The Science Factory”, (Co-PI: Nick Spicher, Director of
            The Science Factory), $2,600

2009-2012   Co-Principal Investigator, Office of Naval Research, “Event Representation in Humans
            and Machines”, $900,000, with Co-PI Deb Roy, MIT Media Lab

2007-2012   University of Oregon Fund for Faculty Excellence Award, $30,000




                                                                                Baldin Declaration, Exhibit 1
                                                                                                     Page 3
2007-2008   John Simon Guggenheim Memorial Fellowship, $38,000

2006-2007   James McKeen Cattell Sabbatical Award, $32,000

2006-2009   Sponsor/Principal Investigator, National Institutes of Health post-doctoral national
            Research Service Award (F32 HD053209-01) for Dr. Bridgette Martin Hard

2002-2006   Principal Investigator, National Science Foundation, “Infants’ Processing of Dynamic
            Human Action”, $383,578

2003        College of Arts and Sciences Program Grant, awarded to fund the Essentialism
            Conference (co-organizer, Louis Moses), $6,000

2002        Principal Investigator, University of Oregon Summer Research Award, “Infants’
            Processing of Dynamic Human Action”, $4,000.

2002        College of Arts and Sciences Distinctiveness Award, $4,000.

2002        University of Oregon research Fund Retention Award, $180,000.

2000-2002   Sponsor/Principal Investigator, National Institutes of Health pre-doctoral NRSA, pre-
            doctoral candidate Rebecca Brand, “Inhibitory Control and Work Learning”.

2000        Sponsor/Principal Investigator, National Institutes of Health pre-doctoral NRSA, post-
            doctoral candidate David Sobel. Awarded but deferred.

1995-2000   Principal Investigator, John Merck Scholars Program in the Biology of Developmental
            Disabilities in Children, US $240,000.

1995-1998   Principal Investigator, McDonnell Foundation Investigator-Initiated Grants in Cognitive
            Neuroscience: Neurophysiological Concomitants of Language Comprehension in
            Infancy, US $104,704.

1995-1997   Rippey Fund Grant for Teaching Innovation, US $9,991.

1994-2001   Principal Investigator, NSF New Young Investigator Award, Interpretive and
            Information-Gathering Abilities that Expedite Knowledge Acquisition in Infancy, US
            $312,500.

1994        Principal Investigator, University of Oregon Summer Research Award: Infant’s Ability to
            Consult Others as Sources of Information, US $4,000.

1993        Co-Investigator, Natural Sciences and Engineering Research Council of Canada Strategic
            Equipment Grant: Enhancement for a hypermedia video Server. Principal Investigator




                                                                                Baldin Declaration, Exhibit 1
                                                                                                     Page 4
            Kellogg S. Booth, Co-Investigators Robert Goldstein, Carson Woo, Ricki Goldman-
            Segall, Raymond Ng, S. Rao, Gerri Sinclair, US $33,898.

1993-1995   Co-Investigator, Natural Sciences and Engineering Research Council of Canada Strategic
            Operating Grant: Logging, Annotation, and Navigation for Hypermedia Video Analysis
            Tools. Principal Investigator Kellogg S. Booth, Co-Investigators Robert Goldstein,
            Carson Woo, Ricki Goldman-Segall, Raymond Ng, s. Rao, Gerri Sinclair, US $266,250.

1991        Principal Investigator, Natural Sciences and Engineering Research Council of Canada
            Equipment Grant: An Integrated System Enabling Computer Controlled Presentation of
            Dynamic Video Images for Infant Cognition Research, US $9,921.

1991-1993   Principal Investigator, Social Sciences and Humanities Research Council of Canada
            Operating Grant: Infants’ Sensitivity to Socially Relevant Affective Cues, US $87,243.

1990-1993   Principal Investigator, Humanities and Social Sciences grant: Infants’ Sensitivity to
            Others’ Focus: Social Referencing and Affective Sharing, US $4,250.

1990-1993   Principal Investigator, Natural Sciences and Engineering Research Council of Canada
            Operating grant: Infants’ Sensitivity to Nonverbal Cues in the Word Learning Context,
            US $20,675,

1989        University of British Columbia Natural Sciences and Engineering Research Council
            Startup Grant: Semantic Acquisition and cognitive Development in Infancy, US $20, 675.

TEACHING

            Undergraduate Development (PSY376) for College Scholars
            Undergraduate Thinking (PSY330) for College Scholars
            Undergraduate Infancy (PSY410)
            Undergraduate Cognitive Development (PSY475)
            Undergraduate Development (PSY375/6)
            Undergraduate Language Acquisition (PSY476)
            Undergraduate Psycholinguistics (PSY440)
            Undergraduate Lab Course in Cognitive Science (PSY430)
            Undergraduate Honors College Course Essentialism in Cognition & Culture (HC431)
            Undergraduate Seminars (PSY409): Children & Education, Children & the Law
            Undergraduate Summer Institute
            Undergraduate Seminar (PSY407): Fostering Children’s Development
            Undergraduate Honors Seminar (PSY490)
            Freshman Social Sciences Colloquium for the College Scholars Program (CAS130)
            Graduate Infancy (PSY510)
            Graduate Cognitive Development (PSY575)
            Graduate Language Acquisition (PSY576)
            Graduate Psycholinguistics (PSY540)




                                                                                Baldin Declaration, Exhibit 1
                                                                                                     Page 5
                 Graduate Lab course in Cognitive Science (PSY530) Graduate
                 Proseminar: Contemporary Issues in Psychology Graduate
                 Core Course: Issues in Development (PSY610)
                 Graduate Seminars: Language Acquisition, Intentionality, Action Processing,
                                   Fostering Cognitive and Language Development, Mechanisms of
                                   Cognitive Development
                 Seminar for First Year Ph.D. Students (PSY611/PSY613)
                 Research Ethics Seminar for Psychology Graduate Students (PSY612)

         Supervision of post-doctoral fellows: To date, two post-doctoral fellows have joined my
research lab. Dr. Stephanie Carlson served as project manager on research investigating the
neurophysiological concomitants of language comprehension in infancy. She went on to a
tenure-track assistant-professorship at the University of Washington, Seattle, and is currently a tenured
Full Professor at the Institute of Child Development at the University of Minnesota. I a l s o
s p o n s o r e d Dr. Brigette Martin Hard’s three-year National Institutes of Health National Research
Service Award post-doctoral fellowship. She later spent several years in Psychology at Stanford
University, and is now a tenure-track Assistant Professor at Duke University.
         Graduate supervision: I have supervised one master’s student in Linguistics, Tamara Smith,
nine in Psychology, Shairn Morford, Marguerite Hoerger, Karen Myhr, Emily Neuhaus, Jason Dooley
Garrison (a former McNair scholar who I supervised), Jessica Kosie, Amy Konyn, Leah Child, and Yasu
Tanaka, and sixteen Ph.D. students in Psychology, ten of whom have completed their degrees: Dr. Mark
Sabbagh, Dr. Megan Saylor, Dr. Rebecca Brand, Dr. Eric Olofson, Dr. Jeffrey Loucks, Dr. Meredith
Meyer, Dr. Kara Sage, Dr. Annika Andersson, Dr. Rose Maier Hartman, Dr. Robbie Ross, Dr. Jenny
Mendoza, Jessica Kosie, Amy Konyn, Jason Wallin, Lauren Vega O’Neill, and Netanel Weinstein. Dr.
Sabbagh, a recipient of a National Science Foundation Graduate Fellowship, moved to a prestigious
post-doctoral position at the University of Michigan on completing his Ph.D., is now a Full Professor
with indefinite tenure at Queen’s College in Kingston, Ontario, Canada, and the general editor of a
premiere academic journal, Cognitive Development. Dr. Saylor completed her Ph.D. in June, 2001, and
is now a tenured associate professor at Vanderbilt University in the fall of 2001. Dr. Brand completed
her Ph.D. in July, 2002. Her predoctoral research was supported by a National Research Service Award
from NIH. She is now a tenured associate professor at Villa Nova University. Dr. Olofson completed his
Ph.D. in June of 2008, and immediately began a tenure- track assistant professorship at Wabash College,
a liberal arts institution, where he is now a tenured Associate Professor. Dr. Jeffrey Loucks joined the
faculty at the University of Regina as an Assistant Professor, and has recently received tenure and promotion
to Associate Professor. Dr. Meredith Meyer has recently been given early tenure and promotion to
Associate Professor at Otterbein University; Dr. Kara Sage is a tenure-track Assistant Professor at the
College of Idaho, a premiere liberal arts college; and Dr. Annika Andersson is on the faculty at Lund
University in Sweden.
         In addition to serving as primary advisor to these students, I also have served on numerous
graduate committees (e.g., dissertation, preliminary exam, supporting area, advising, and first year
committees) over the years. Among these were two dissertation committees at other universities
(University of British Columbia for Dr. Suzanne Hala, now a tenured Associate Professor at University
of Calgary, Canada; and University of Pittsburgh, for Dr. Suzanne Scherf, now a tenured Associate
Orofessor at Pennsylvania State University).
         Undergraduate supervision: Over the years I have supervised a sizable number of
undergraduate honors theses, and several of these have been carried out by students in the Honors
College. One such thesis reached publication, another received an award for best honor’s college thesis
of AY2001-2002, and a third received the Departmental Zack award for the best honor’s thesis of
AY2007-2008. As well, each term a fair number of undergraduates (ranging from 5-20 for any given
term) participate as research assistants in the ongoing work in my research laboratory. With our
mentoring assistance, the majority go on to graduate studies.



                                                                                       Baldin Declaration, Exhibit 1
                                                                                                            Page 6
         Teaching innovation: I was awarded a grant by the Rippey Fund for Teaching Innovation to
support the development of optional seminars linked to an undergraduate course on Development
(Psychology 375). These seminars, focusing on Children and the Law as well as Children and Education,
are designed to enrich students’ exposure to ways in which developmental research plays a role in
everyday decisions and policy-making. The grant provided funds for additional teaching assistance from
graduate students and for honoraria to support site visits to community organizations as well as guest
lectures by community experts. Evaluations from students who participated in the seminars (I conducted
both seminars several times) were extremely positive, and indicated that their experience in the seminars
greatly enhanced their overall engagement in developmental issues.
         Some years ago I was nominated as an honorary member of the Golden Key National
Honor Society by a prior student, Ni Jiang, and was inducted in March of 1996.
         For three summers I participated in an NIH-funded Multicultural Training Grant (PI Dr. Gordon
Hall), that has involved supervising a visiting advanced undergraduate psychology student each summer
in research and writing activities as they participate in a training program. The program is designed in
part to evaluate the benefits of embedding training in a multicultural context.

SERVICE

Departmental Service:
         During my employment at the University of British Columbia I served on numerous
committees, in some cases for several consecutive years, including the 75th Anniversary Open House,
Curriculum, Graduate Admissions, Annual Report, Departmental Safety, and UBC President’s Child
Study Centre Advisory Committees. As well, I served as an Undergraduate Program Advisor for several
years, and coordinated the library and reading rooms.
         At the University of Oregon, my departmental service has covered a substantial range. I served
for one term as Acting Chair of the Psychology Department while our then chair, Dr. Marjorie Taylor,
was away on leave. Over the years, I have served three two-year terms on the Departmental Executive
Committee, chaired or co-chaired numerous tenure/promotion committees, chaired the Graduate
Admissions Committee twice and served on it on numerous other occasions, chaired the Planning
Committee, co-chaired a steering committee for the Institute for Cognitive and Decision Sciences, and
co-chaired an Institute for Cognitive and Decision Sciences focus group on Event Representation. I
have also assisted as a committee member or chaired several faculty searches in Cognitive Neuroscience
and in Development (these resulted in the successful hiring of Dr. Helen Neville, Dr. Ed Vogel, Dr.
Nash Unsworth, and most recently, Dr. Caitlin Fausey). Finally, I have chaired the Developmental
Lunch series on numerous occasions, and have supervised the department’s Developmental Database (a
pool of parents and children who are potential research participants) on many occasions. As well, I
helped to establish and have spearheaded creation of a collective of developmental scientists – Team
Duckling -- engaged in community outreach. I have played a key role in developing this important
infrastructure resource over the years. Recently I completed a two-year term as an elected member on
the Executive Committee of the Institute for Cognitive and Decision Sciences, and I completed four
years as Director of Graduate Studies. I have also recently chaired and served on several tenure and
promotion committees. I led the process of self-study and preparation for the Department of
Psychology’s 10-year review in AY 2000/01, and did this again for the review that took place just last
year, in AY 2015/16. This involved drafting an extensive self-study document evaluating departmental
functioning over the past decade plus, as well as organizing internal and external site visits,
coordinating our departmental response to feedback that arose from the review, and communicating
with administration at every phase of the review process. Last year I chaired a successful
developmental neuroscience search committee for Psychology which led to the hire of Dr. Kathryn
Mills, as well as the Psychology Colloquium Committee. I also served on two tenure/promotion
committees. Currently I am beginning a two-year term as an elected member of the Psychology




                                                                                   Baldin Declaration, Exhibit 1
                                                                                                        Page 7
Department’s Executive Committee, and I have also been appointed to the Clark Honors College
Executive Committee.

University Service:
         At the University of Oregon I have served two different terms (of three years and two years,
respectively) on the University’s Human Subjects Internal Review Board. In 1999-2000 I served as a
member of an internal review committee evaluating the Linguistics Department. I was elected to the
University’s Faculty Personnel Committee; this committee evaluates promotion and tenure cases prior
to the final decision at the provost’s level. I also served on the University’s Scholarship Committee
through September 2006. Recently, I held a two-year elected term on the Executive Committee of the
Institute for Cognitive and Decision Sciences, and served two years as an elected member of the Dean’s
Advisory Committee, evaluating tenure and promotion cases across the College of Arts and Sciences.

Professional Service:
Executive Board:                        Society for Language Development, 2002-present
                                        Cognitive Development Society, 2005-2012
Associate Editor:                       Cognitive Psychology, 2007-2010
Editorial Board:                        Child Development, 1995-1996
                                        Cognition, 2008-2015
                                        Lawrence Erlbaum Developmental Series
Advisory Panel:                         Oxford University Press, 2007
Grant Panels:                           NSF Graduate Fellowship Review Panel, 2001
                                        NIH BBBP4 (now called Perception and Cognition) Study
                                        Section, 2001-2005
                                        NSF External Site Visitor, LIFE Center, University of
                                        Washington, 2012
Award Selection Panels:                 Boyd McCandless Award, APA Distinguished Scientific
                                        Award for Early Career Contribution to Psychology, 2001,
                                        2008, 2013
Conference reviewing:                   SRCD, 1993, 1997, 1999, 2001, 2003, 2008
                                        International Conference on Infant Studies, 1997, 2002, 2007
                                        International Conference on Development and Learning, 2007,
                                        2008
                                        Cognitive Development Society, 2009
Ad hoc reviewing:                       Behavioral & Brain Sciences, British Journal of
                                        Developmental Psychology, Child Development, Cognition,
                                        Cognitive Development, Cognitive Psychology, Cognitive
                                        Science, Developmental Psychology, First Language, Infant
                                        Behavior & Development, Journal of Child Language,
                                        Language Learning & Development, Journal of Experimental
                                        Child Psychology, Journal of Experimental Psychology:
                                        General, Journal of Experimental Psychology: Human
                                        Perception and Performance, Nature, Proceedings of the
                                        National Academy of Sciences, Psychological Bulletin,
                                        Psychological Science, Society for Research in Child
                                        Development Monographs, Psychonomics Bulletin & Review,
                                        Trends in Cognitive Sciences, Social Development, Science.
Ad hoc grant reviewing:                 NSERC of Canada operating/equipment grant competitions
                                        SSHRC of Canada operating grant competition
                                        NSF operating grant competitions on numerous occasions
                                        NIH operating grant competitions on numerous occasions



                                                                                  Baldin Declaration, Exhibit 1
                                                                                                       Page 8
Referee for tenure/promotion:            Dr. Sue Hespos, Northwestern University
                                         Dr. Deborah Kelemen, Boston University
                                         Dr. Betty Repacholi, University of Washington, Seattle
                                         Dr. Nicholas Casamatis, Renssalaer Polytechnic Institute
                                         Dr. Su-Hua Wang, University of California, Santa Cruz
                                         Dr. Vikram Jaswal, University of Virginia
                                         Dr. Susan Graham, University of Calgary
                                         Dr. Jessica Sommerville, University of Washington, Seattle
                                         (for promotion to both associate professor with indefinite
                                         tenure, and promotion to full professor)
                                         Dr. Michael Frank, Stanford University
                                         Dr. Susan Johnson, Stanford University
                                         Dr. Patrick Shafto, University of Kentucky
                                         Dr. Kristin Shutts, University of Wisconsin, Madison
                                         Dr. Laura Namy, Emory University
                                         Dr. Julie Gros-Louis, University of Iowa
                                         Dr. Elizabeth Bonawitz, Rutgers University
Referee for awards:                      APA Distinguished Scientific Award, 2008, 2013
                                         APA Boyd McCandless Award
                                         MacArthur Award, 2009
                                         Guggenheim Fellowships, 2009, 2010
Referee for directorship:                Director of Max Planck Institute of Psycholinguistics
                                         Nijmegen, Netherlands, 2013

Community Service:
        My community service has been varied and extensive. I worked closely with the local
organization Birth-to-Three (recently renamed Parenting Now) over a number of years in design of
multiple empirically validated curricula for parent education surrounding how best to foster children’s
development. Over the years I also have provided a sizable number of community lectures at local
organizations (e.g., Parenting Now, The Little French School, First Presbyterian Preschool, Emaus
Presbyterian Preschool, Spencer Butte Co-Op) about topics on which I have expertise, such as language
development, critical periods in development, brain development, language immersion education,
children’s imagination, and cognitive development. As well, I have contributed pro bono teaching time
to the SAIL program initiated by Drs. William Harbaugh and Bruce Blonigen. I also work in close
association with The Science Factory, a children’s museum in Eugene, to facilitate outreach and
exchange of ideas for mutual benefit. I coordinated the first pro bono full day event at The Science
Factory to acquaint families in the local community with active developmental research. This is now an
annual event that the Team Duckling coordinator hosts and that I participate in actively. I also oversee
regular volunteer activities on a monthly basis that Team Duckling provides to The Science Factory.
Highly beneficial joint efforts are now established and continuing between Team Duckling and The
Science Factory, with our staff and students receiving training from The Science Factory staff in science
education interactions with children, and their staff joining us on a regular basis for continuing
education in developmental science.

CONFERENCES

         In October of 1998 I hosted, together with Drs. Louis Moses and Bertram Malle, an
interdisciplinary conference on Intentionality that was sponsored by the Institute for Cognitive and
Decision Sciences. Twelve speakers from numerous disciplines (including philosophy,
psycholinguistics, developmental, social, comparative, and cross-cultural psychology) from around the
U.S. and Canada will be speaking to a range of issues, such as the nature of people’s concept of



                                                                                    Baldin Declaration, Exhibit 1
                                                                                                         Page 9
intentionality, how people detect and process intentions from the stream of ongoing action in the
everyday world, how notions of intentionality contribute to people’s explanations of others’ behavior,
and the role of intentions in ascribing responsibility and assigning moral value to others’ behavior. As
an outgrowth of this conference, Drs. Moses, Malle, and I put together an edited volume (Malle, Moses,
& Baldwin, 2001) of chapters from conference participants as well as several other experts on intention-
related issues.

       In February of 2003, Lou Moses and I hosted an interdisciplinary conference on the topic of
Psychological Essentialism (in conjunction with the Clark Honors College), with participants spanning
Biology, Philosophy, Psychology, Anthropology, and Linguistics. The conference was jointly funded by
Ival McMains and a College of Arts and Sciences Distinctiveness Award.

        In March of 2016, Jeffery Measelle, Geraldine Richmond, and I hosted a three-day conference
on Developmental Neuroscience of Malnutrition in Luang Prabang, Laos, with multi-national
participants from Cambodia, Laos, Myanmar, Thailand, Vietnam, and the U.S.

PAPERS AND PUBLICATIONS (* indicates refereed)

       *Baldwin, D. (under revision). Enhancing Nurture, book project prospectus invited by
Routledge for a Parenting Series.

        *Ross, R., & Baldwin, D. (under revision). What do young children think of their cognitive
control skills?

        *Garrison, J., & Baldwin, D. (under revision). Finding emo: Segmenting dynamic emotional
displays.

        *Baldwin, D., & Kosie, J. (invited submission in preparation for accepted special issue). How
does the mind render streaming experience as events? Topics in Cognitive Science.

        *Kosie, J., & Baldwin, D. (accepted subject to minor revision). Attentional profiles linked to
event segmentation are robust to missing information. Cognitive Research: Principles & Implications,
Special Issue on Attention in Natural and Mediated Realities.

        *ManyBabies Consortium (accepted). Quantifying sources of variability in infancy research using
the infant-directed speech preference. Advances in Methods and Practices in Psychological Science.

       *Kosie, J., & Baldwin, D. (2019). Attention rapidly reorganizes to structure in a novel activity
sequence. Cognition, 182, 31–44. DOI: 10.1016/j.cognition.2018.09.004

       *Hard, B., Meyer, M., & Baldwin, D. (2018). Attention reorganizes as structure is detected in
dynamic action. Memory & Cognition, 1-16. DOI: 10.3758/s13421-018-0847-z

       *Baldwin, D., & Kosie, J. (2018). Intersubjectivity and joint attention. The encyclopedia of
anthropology. Wiley & Sons. DOI: 10.1002/9781118924396.wbiea1810

         *Kosie, J .E. & Baldwin, D. (2018). Tuning to the task at hand: Processing goals shape adults'
attention to unfolding activity. Proceedings of the 40th annual meeting of the Cognitive Science Society.




                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 10
       *Kosie, J., & Baldwin, D. (2016). A twist on event processing: Reorganizing attention to cope
with novelty in dynamic activity sequences. Proceedings of the Cognitive Science Society.

        *Maier, R., & Baldwin, D. (2016). Exploring some edges: Chunk-and-pass processing at the
very beginning, across representations, and on to action, Behavioral and Brain Sciences, 39, 41-42.
doi:10.1017/S0140525X15000904, e85

       *Kosie, J., & Baldwin, D. (2016). Flexibility is key in representational redescription. The
Newsletter of the Technical Committee on Cognitive and Developmental Systems, IEEE, 12(2), 5-6.

         *Buchsbaum, D., Griffiths, T. L., Gopnik, A., & Baldwin, D. (2015). Learning from actions and
their consequences: Inferring causal variables from continuous sequences of human action. Cognitive
Psychology, 76, 30-77.

        *Ross, R., & Baldwin, D. (2015). Event processing as an executive enterprise. In R. A. Scott &
S. M. Kosslyn (Eds.), Emerging Trends in the Social and Behavioral Sciences, Hoboken, NJ: John Wiley
& Sons.

        *Sage, K. & Baldwin, D. (2015). Children’s use of self-paced slideshows: An extension of the
video deficit effect? Journal of Research in Childhood Education. 29(1), 90-114.

       Maier, R., & Baldwin, D. (2014). Natural pedagogy in the development of communication. In M.
P. Brooks, V. Kempe, & J. G. Golson (Eds.), Encyclopedia of language development. Sage.

       *Sage, K. D. & Baldwin, D. (2014). Looking to the hands: Where we dwell in complex manual
sequences. Visual Cognition, 1-13. http://dx.doi.org/10.1080/13506285.2014.962123

       *Mendoza, J.K. & Baldwin, D. (2014). Shining light on infants’ discovery of structure. In J.
Benson (Ed.), Advances in Child Development and Behavior. Elsevier.

        Baldwin, D. & Sage, K. (2013). Dwelling on action. In M. Rutherford & V. Kuhlmeier (Eds.),
Social Perception: Detection and Interpretation of Animacy, Agency, and Intention (pp. 309-330),
Cambridge, MA: MIT Press.

        *Meyer, M. & Baldwin, D. A. (2013): Pointing as a socio-pragmatic cue to particular vs.
generic reference, Language Learning and Development, DOI:10.1080/15475441.2013.753802.

        *Sage, K. & Baldwin, D. (2012). Exploring natural pedagogy in play with preschoolers: Cues
parents use and relations among them. Education Research and Perspectives, 39, 153-181.

        Baldwin, D. (2012). Redescribing action. In Banaji, M. R. & Gelman, S. A. Navigating the
social world: What infants, children, and other species can teach us. New York: Oxford University
Press.

        *Sage, K. D., & Baldwin, D. (2011). Disentangling the social and the pedagogical in infants’
learning about tool use. Social Development, 20, 825-844.

        *Vaish, A., Demir, O. E., & Baldwin, D. (2011). Thirteen- and 18-month-old infants
recognize when they need referential information. Social Development, 20, 431-449.




                                                                                  Baldin Declaration, Exhibit 1
                                                                                                      Page 11
         *Meyer, M., & Baldwin, D. A. (2011). Statistical learning of action: The role of
conditional probability. Learning and Behavior, 39, 383-398.

       *Meyer, M., Hard, B., Brand, R. J., McGarvey, M., & Baldwin, D. A. (2011). Acoustic
packaging: Maternal speech and action synchrony. IEEE: Transactions on Autonomous Mental
Development, 3, 154-162.

        *Meyer, M., Baldwin, D. A., & Sage, K. (2011). Assessing young children's hierarchical
action segmentation. In L. Carlson, C. Hölscher, & T. Shipley (Eds.), Proceedings of the 33rd Annual
Conference of the Cognitive Science Society (pp. 3156-3161). Boston, MA: Cognitive Science Society.

         *Olofson, E., & Baldwin, D. (2011). Infants recognize similar goals across dissimilar
actions involving object manipulation. Cognition, 118, 258-264.

        *Meyer, M., & Baldwin, D. A. (2010). Infant-directed talk and pragmatics. In L. Cummings
(Ed.), The Routledge pragmatics encyclopedia (pp. 216-218). Abingdon, UK: Routledge.

       *Meyer, M., DeCamp, P., Hard, B., Baldwin, D., & Roy, D. (2010). Assessing behavioral and
computational approaches to naturalistic action segmentation. In R. Catrambone & S. Ohlsson, (Eds.),
Proceedings of the 32nd Annual Conference of the Cognitive Science Society (pp. 2710-2715). Portland,
OR: Cognitive Science Society.

        *Sage, K. D., & Baldwin, D. (2010). Social gating and pedagogy: Mechanisms for learning and
implications for robotics. Special issue of Neural Networks on Social Cognition: From Babies to Robots,
23, 1091-1098.

       *Loucks, J., & Baldwin, D. (2009). Sources of information for discriminating dynamic
human actions. Cognition., 111, 84-97.

         *Buchsbaum, D., Griffiths, T. L., Gopnik, A., & Baldwin, D. (2009). Learning from actions and
their consequences: Inferring causal variables from continuous sequences of human action. Proceedings
of the Cognitive Science Society.

        *Meyer, M., & Baldwin, D. A. (2008). The role of conditional and joint probabilities in
segmentation of dynamic human action. In B. C. Love, K. McRae, & V. M. Sloutsky (Eds.), Proceedings
of the 30th Annual Conference of the Cognitive Science Society (pp. 333-338). Washington, DC:
Cognitive Science Society.

        Meyer, M., and Baldwin, D. (2008, and updated 2012). Social skills fuel language acquisition.
Encyclopedia of Language and Literacy Development (pp. 1-8). London, ON: Canadian Language and
Literacy Research Network. Retrieved [insert date] from
http://www.literacyencyclopedia.ca/pdfs/topic.php?topId=246

        Baldwin, D., Loucks, J. & Sabbagh, M., (2008). Pragmatics of human action. T. F. Shipley & J.
Zacks (Eds.), Understanding events: How humans see, represent, and act on events.




                                                                                   Baldin Declaration, Exhibit 1
                                                                                                       Page 12
        *Baldwin, D., Andersson, A., Saffran, J., & Meyer, M. (2008). Segmenting dynamic human
action via statistical structure. Cognition, 106, 1382-1407.

       * Loucks, J., & Baldwin, D. (2008). Sources of information in human action. Proceedings of
the Cognitive Science Society.

       *Saylor, M. M., Baldwin, D., Baird, J. A., & LaBounty, J. (2007). Infants’ on-line
segmentation of dynamic human action. Journal of Cognition and Development, 8, 113-128.

         Baldwin, D., & Meyer, M. (2007). How inherently social is language? E. Hoff & M. Shatz
(Eds.), Handbook of Language Development, Cambridge, UK: Blackwell Publishers.

         Sabbagh, M., Henderson, A. M. E., & Baldwin, D. (2007). What infants’ understanding of
referential intentions tells us about the neurocognitive bases of early word learning. In R. Flom , K. Lee,
& D. Muir (Eds.), Gaze-following: Its development and significance, (pp. 171-192). Mawah, NJ:
Lawrence Erlbaum.

       Loucks, J. & Baldwin, D. (2006). When is a grasp a grasp? Characterizing some basic
components of human action processing. In K. Hirsh-Pasek & R. Golinkoff (Eds.), Action meets words:
How children learn verbs, (pp. 228-261), New York: Oxford University Press.

        *Moses, L. J., & Baldwin, D. (2005). What can the study of cognitive development reveal
about children’s ability to appreciate and cope with advertising? Special issue of Journal of Public
Policy and Marketing. 24, 186-201.

       Baldwin, D. (2005). Discerning intentions: Characterizing the cognitive system at play. In B.
Homer & C. Tamis-LeMonda (Eds.), The development of social cognition and communication, (pp. 117-
144). Mahwah, NJ: Lawrence Erlbaum.

        Sabbagh, M., & Baldwin, D. (2005). Understanding the role of communicative intentions in
word learning. In N. Eilan, C. Hoerl, T. McCormack, & J. Roessler (Eds.), Joint attention:
Communication and others' minds, (pp. 165-184), Oxford, UK: Oxford University Press.

        Baldwin, D., & Saylor, M. (2005). Language promotes structural alignment in the acquisition of
a theory of mind. In J. Baird & J. Astington (Eds.), Why language matters for theory of mind. (pp. 123-
143), Cambridge, MA: MIT Press.

         *Saylor, M., & Baldwin, D. (2004). Discussing those not present: Infants’ comprehension
of references to absent caregivers. Journal of Child Language, 31 (3), 537-560.

        *Saylor, M., & Baldwin, D. (2004). Action analysis and change blindness: Possible links.
In D. T. Levin (Ed.), Thinking and Seeing: Visual Metacognition in Adults and Children. (pp. 37-
56). Westport, CT: Greenwood/Praeger.

       *Saylor, M. M., Baldwin, D. A., & Sabbagh, M. A. (2004). Converging on word meaning. In
D. G. Hall and S. R. Waxman (Eds.). Weaving a lexicon (pp. 509-531). Cambridge, MA: MIT Press.

       *Saylor, M., Sabbagh, M. A., & Baldwin, D A. (2002). Children use whole-part juxtaposition as
a pragmatic cue to word meaning. Developmental Psychology, 38, 993-1003.




                                                                                      Baldin Declaration, Exhibit 1
                                                                                                          Page 13
       *Brand, R., & Baldwin, D. A. (2002). Motherese. Child Development, Volume One in
the Macmillan Psychology Reference Series, (pp. 278-279), Farmington Hills, MI: The Gale
Group.

       *Brand, R., Baldwin, D. A., & Ashburn, L. (2002). Evidence for 'motionese': Modifications
in mothers' infant-directed action. Developmental Science, 5, 72-83.

         Baldwin, D. A. (2002). The rise of intentional understanding: Analogies to the ontogenesis of
language. In T. Givon & B. Malle (Eds.), The evolution of language out of prelanguage. Typological
studies in language, (pp. 285-305), Amsterdam: John Benjamins.

       *Malle, B. F., Moses, L. J., & Baldwin, D. A. (2001). Intentions and intentionality:
Foundations of social cognition, MIT Press.

       *Baldwin, D. A., & *Baird, J. A. (2001). Discerning intentions in dynamic human action. Trends
in Cognitive Sciences, 5, 171-178.

       *Baldwin, D. A., Baird, J. A., Saylor, M., & Clark, M. A. (2001). Infants parse dynamic
human action. Child Development, 72, 708-717.

        Moses, L. J., Baldwin, D. A., Rosicky, J. G., & Tidball, G. (2001). Evidence for referential
understanding in the emotions domain at 12 and 18 months. Child Development, 72, 718-735.

        *Sabbagh, M. A. & Baldwin, D. A. (2001). Learning words from knowledgeable versus ignorant
speakers: Links between preschoolers' theory of mind and semantic development. Child Development, 72,
1054-1070.

        *Baldwin, D. A., & Moses, L. J. (2001). Links between early social understanding and
word learning: Challenges to current accounts. In A. Imbens-Bailey (Ed.), special issue of Social
Development, 10, 309-329.

        Malle, B. F., Moses, L. J., & Baldwin, D. A. (2001). The significance of intentionality. In B. F.
Malle, L. J. Moses, & D. A. Baldwin. (Eds.), Intentions and Intentionality: Foundations of Social
Cognition, (pp. 1-24), Cambridge, MA: MIT Press.

        Baird, J. A., & Baldwin, D. A. (2001). Making sense of human behavior: Action parsing and
intentional inference. In B. F. Malle, L. J. Moses, & D. A. Baldwin. (Eds.), Intentions and
Intentionality: Foundations of Social Cognition, (pp. 193-206), Cambridge, MA: MIT Press.

       *Baldwin, D. A. (2000). Interpersonal understanding fuels knowledge acquisition.
Current Directions in Psychological Science, 9, 40-45.

       Baldwin, D. A., & Baird, J. A. (1999). Action analysis: A gateway to intentional inference. In
P. Rochat (Ed.), Early social cognition (pp. 215-240), Hillsdale, NJ: Lawrence Erlbaum.

        Baldwin, D. A. (1998). Biography. (self-authored) American Psychologist, 53, 379-380.

        Baldwin, D. A., & Tomasello, M. (1998). Word learning: A window on early pragmatic
understanding. Chapter in E. Clark (Ed.), Proceedings of the Twenty-ninth Annual Child Language
Research Forum, 29, (pp. 3-23), Cambridge, UK: Cambridge University Press.




                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 14
        *Baron-Cohen, S., Baldwin, D. A., & Crowson, M., (1997). Do children with autism use the
speaker’s direction of gaze (SDG) strategy to crack the code of language? Child Development, 68, 48-57.

       *Baldwin, D. A., & Moses, L. J. (1996). The ontogeny of social information-gathering.
Child Development, 67, 1915-1939.

        *Murray, S., & Baldwin, D. A. (1996). An analysis of drawing performance based on
visually versus verbally generated mental representations. Journal of Mental Imagery, 20, 153-168.

        *Baldwin, D. A., Markman, E. M., Bill, B., Desjardins, R. N., Irwin, J., & Tidball, G.
(1996). Infants’ reliance on a social criterion for establishing word-object relations. Child
Development, 67,
        3135-3153.

      Baldwin, D. A. (1995). Understanding the link between joint attention and language. In C.
Moore & P. Dunham (Eds.), Joint attention: Its origins and role in development (pp. 131-158), Hillsdale,
NJ: Lawrence Erlbaum.

        *Baldwin, D. A., & Moses, L. J. (1994). The mindreading engine: Evaluating the evidence
for modularity. Invited commentary on S. Baron-Cohen’s “How to build a baby that can read minds:
Cognitive mechanisms in mindreading.” Current Psychology of Cognition, 13, 553-560.

        Baldwin, D. A., & Moses, L. J. (1994). Early understanding of referential intent and attentional
focus: Evidence from language and emotion. In C. Lewis & P. Mitchell (Eds.), Origins of an
understanding of mind, (pp. 133-156), Hillsdale, NJ: Lawrence Erlbaum.

        *Baldwin, D. A., Markman, E. M., & Melartin, R. L. (1993). Infants' ability to draw
inferences about nonobvious object properties: Evidence from exploratory play. Child Development,
64, 711-728.

        *Baldwin, D. A. (1993). Infants' ability to consult the speaker for clues to word reference.
Journal of Child Language, 20, 395-418. Reprinted in Critical concepts in language acquisition,
Volume 3, (Charles Yang, Ed.) Routledge, in press.

         *Baldwin, D. A. (1993). Early referential understanding: Infants' ability to recognize
referential acts for what they are. Developmental Psychology, 29, 832-843.

        Baldwin, D. A. (1993). Interpersonal inference as a route to reducing the indeterminacy problem
in word learning. Working papers from the conference on "Early Cognition and the Transition to
Language," Institute for Cognitive Science, University of Texas at Austin.

       *Baldwin, D. A. (1992). Clarifying the role of shape in children's taxonomic assumption. Journal
of Experimental Child Psychology, 54, 392-416.

        *Baldwin, D. A. (1991). Infants' contribution to the achievement of joint reference.
Child Development, 62, 875-890. Reprinted in P. Bloom (Ed.), Language acquisition: Core
readings. Cambridge, MA: MIT Press (1993).

       *Baldwin, D. A. (1989). Priorities in children's expectations about object label reference:
Form over color. Child Development, 60, 1291-1306.




                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 15
       *Baldwin, D. A., & Markman, E. M. (1989). Establishing word-object relations: A first step.
Child Development, 60, 381-398.

        Baldwin, D. A. (1986). Color similarity in children's classifications and extension of object
labels. Papers and Reports on Child Language Development, 25, 9-16.

        Articles, Chapters, and Books in Progress

        D. Baldwin & J. E. Kosie (in preparation). How does the mind render streaming experience as
events? Invited review for a special issue of Topics in Cognitive Sciences on “Event-Predictive
Cognition.”

       Ross, R. A., Brezack, N., & Baldwin, D. (in preparation). The role of executive function skills in
preschoolers’ event processing and event recall.

       Ross, R. A. & Baldwin, D. (in preparation). Adult ADHD symptomatology modulates link
between event processing and recall.

        Baldwin, D. (in preparation). Reconceptualizing the language/gesture divide.

       Child, L., & Baldwin, D. (in preparation). Non-signers find relevant segmental structure in
American Sign Language narratives.

        Mendoza, J. K., Staeb, M. H., Diaz, F. M., & Baldwin, D. (in preparation). Physiological and
self-reported measures of affective response to vocal versus instrumental music.

       Baldwin, D. (in preparation). Cognition’s roots in social connection, Invited book prospectus for
the Oxford University Press series on The Developing Child.

       Baldwin, D. (in preparation). Action on action. Book project, prospectus approved by Oxford
University Press.

       Baldwin, D., Andersson, A., Craven, A., Loucks, J., Meyer, M., Myhr, K., Neuhaus, E., &
Olofson, E. (in preparation). Action extraction: Statistical learning promotes infants’ discovery of
segmental structure in dynamic human action.

        Baldwin, D., Baird, J., Malle, B., Neuhaus, E., Craven, A., Guha, G., & Sobel, D. (in
preparation). Segmenting dynamic human action via sensitivity to structure in motion.

       Baldwin, D., Pederson, E., Craven, A., Andersson, A., & Bjork, H. (in preparation). Facilitated
change detection at action boundaries.

        Baldwin, D., Myhr, K., & Brand, R. (in preparation). Motionese elicits higher-fidelity imitation
than adult-directed action.

       Brand, R. J., Baldwin, D., & Yoshida, E. (in preparation). A new method for measuring infant
vocabulary comprehension: The Behavioral Infant Vocabulary Test.

       Brand, R., & Baldwin, D. (in preparation). Inhibitory control, temperament, and vocabulary in 13-
to 17-month-olds.




                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 16
        Book Reviews

        Baldwin, D. A. (1991). Review of E. M. Markman (1989), The development of categories and
category names: Problems of induction. Child Development Abstracts and Bibliography, 63, 403-404.

         Baldwin, D. A. (1989). Review of J. L. Locke & M. D. Smith (Eds.), The emergent lexicon: The
child's development of a linguistic vocabulary. In Child Development Abstracts and Bibliography, 63,
403-404.

        COMPLETED BUT UNPUBLISHED MATERIAL

        Baird, J. A., Baldwin, D. A., & Malle, B. F. (1999). Parsing the behavior stream: Evidence for
the psychological primacy of intention boundaries. Unpublished manuscript, University of Oregon.

       Baldwin, D. A. (1998). Intentional understanding and the path to knowledge. Unpublished
manuscript, University of Oregon.

        Baldwin, D. A. (1987). Linguistic advances during the single word period: Using language for
mental impact. Unpublished manuscript, Stanford University.

         Baldwin, D. A. (1989). Infants' contribution to the achievement of joint reference. Doctoral
dissertation, Stanford University, Stanford, CA.


        CONFERENCE PRESENTATIONS AND INVITED ADDRESSES

        Kosie, J., & Baldwin, D. (2018). The need for a diverse audiovisual corpus of infant-directed
behavior. DEVSEC: Conference on the Use of Secondary and Open Source Data in Developmental
Science, Phoenix, AZ.

         Kosie, J., & Baldwin, D. (2018). Tuning to the task at hand: Processing goals shape adults’
attention to unfolding activity. Cognitive Science Society, Madison, WI.

       Baldwin, D. (2018). Mobilizing attention to understand, learn, and remember. Talk presented in a
symposium on “Learning representations of event and reward structures,” Learning and Memory 2018,
Huntington Beach, CA.

        Kosie, J., & Baldwin, D. (2017). Event novelty and task demands shape adults' attention to
unfolding activity. Poster accepted for presentation at the Event Representations in Brain, Language, and
Development Workshop. Nijmegen, NL.

        Kosie, J., & Baldwin, D. (2017). Dwell-time patterns show that preschoolers privilege goal
structure over motion trajectory. Poster presented at the biennial meeting of the Cognitive Development
Society, Portland, OR.

       Ross, R. & Baldwin, D. (2017). Executive function skills predict event processing and recall in
preschoolers. Paper presented at the biennial meeting of the Cognitive Development Society, Portland,
OR.




                                                                                   Baldin Declaration, Exhibit 1
                                                                                                       Page 17
        Baldwin, D. (2017). How does the mind render streaming experience as events? Theme speaker
presented at the 2nd International Conference on Interdisciplinary Advances in Statistical Learning in
Bilbao, Spain, June 28-30.

        Kosie, J., & Baldwin, D. (2017). Tying it all together: Observers increasingly tune in to structure
across repeated viewings of novel activity. Talk to be presented at the 2nd International Conference on
Interdisciplinary Advances in Statistical Learning in Bilbao, Spain, June 28-30.

        Baldwin, D. (2017). How does the mind render streaming experience as events? Invited
colloquium presented at the University of California, Santa Cruz.

        Baldwin, D. (2017). Pragmaction. Talk presented in a symposium entitled “Pragmatic
implicature as social inference: Evidence from language and action” at the biennial meeting of the Society
for Research in Child Development, Austin, TX, April 6-8.

         Baldwin, D., & Kosie, J. (2017). Motionese enhances the wave. Talk presented in a symposium
entitled “Investigating Infant-directed Actions: Quantifications, Mechanisms, and Learning” at the
biennial meeting of the Society for Research in Child Development, Austin, TX, April 6-8.

        Baldwin, D. (2017). Give babies a reason to live. Talk presented at the Center for Advanced
Study in the Behavioral Sciences, Stanford, CA.

        Baldwin, D. (2017). Give babies a reason to live. Invited talk presented to the LEGO-funded
Centre for the Study of Play, Education, and Development, Cambridge University, UK.

       Baldwin, D. (2016). New efforts to buffer developmental costs of early adversity. Stanford
University Social Psychology Group, Stanford, CA.

       Baldwin, D. (2016). New efforts to buffer developmental costs of early adversity. Stanford
University Developmental Psychology Group, Stanford, CA.

        Baldwin, D. (2016). Event processing for language. Talk presented in a Cognitive Science
Society preconference workshop entitled “Learning to Talk about Events: Grounding Language
Acquisition in Intuitive Theories and Event Cognition.” Philadelphia, PA.

       Baldwin, D. (2016). Characterizing event-processing fluency. Talk presented in an invited
symposium at the Cognitive Science Society, Philadelphia, PA.

        Baldwin, D., & Pederson, E. (2016). Attentional enhancement at event boundaries. Poster
presented at the Cognitive Science Society, Philadelphia, PA.

        Ross, R., Child, L., & Baldwin, D. (2016). ADHD modulates the link between event processing
and recall. Poster presented at the Cognitive Science Society, Philadelphia, PA.

       Kosie, J., & Baldwin, D. (2016). Filling in the gaps: Event segmentation is robust to missing
information. Poster presented at the Cognitive Science Society, Philadelphia, PA.

        Kosie, J., & Baldwin, D. (2016). A Twist On Event Processing: Reorganizing Attention To Cope
With Novelty In Dynamic Activity Sequences. Poster presented at the Cognitive Science Society,
Philadelphia, PA.



                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 18
         Kosie, J.E. & Baldwin, D. (2016). Tuning in to what’s important: Learners systematically direct
attention to causally relevant junctures in novel activity streams. Poster presented at the 57th Annual
Meeting of the Psychonomic Society, Boston, MA.

        Wallin, J., & Baldwin, D. (2016). Raising the curtain on gestures: Visibility has no apparent
impact. Poster presented at the 7th Conference of the International Society for Gesture Studies, Paris,
France.

        Baldwin, D. (2016). Event processing: Targeting predictable unpredictability. Invited colloquium
presented at Cornell University, Ithaca, NY.

       Baldwin, D. (2015). Research in children’s museums: Small is beautiful. Participant in invited
symposium at the biennial meeting of the Cognitive Development Society, Columbus, OH.

        Baldwin, D. (2015). Riding the wave: Predictability monitoring in language and action. Invited
colloquium at the Cognition & Language Workshop, Stanford University, Stanford, CA.

        Baldwin, D. (2015). Riding the wave: Event processing as predictability monitoring. Keynote
address at the annual joint meeting of the International Conference on Development and Learning and
EpiRob, Brown University, Providence, RI.

      Baldwin, D. (2015). Invited address at the attention and learning preconference to ICDL-EpiRob,
Brown University, Providence, RI.

        Baldwin, D. (2014). Gaining fluency in the structure of events. Keynote address at the Action
Processing Preconference to the International Conference on Infant Studies, Berlin, Germany.

        Baldwin, D. (2014). Flexibility and fluent event processing. Symposium talk presented at the
biennial meeting of the International Conference on Infant Studies, Berlin, Germany.

       Baldwin, D. (2014). Discussant in a symposium entitled “Representing the Event for Purposes of
Language: Infants’ Categorization of Path, Manner, and Ground in Motion Events” at the biennial
meeting of the International Conference on Infant Studies, Berlin, Germany.

       Baldwin, D. (2014). Event processing trades on executive skill. Symposium talk in the
symposium entitled “Individual strategies in segmenting and remembering events” presented at the annual
meeting of the Association for Psychological Science, San Francisco, CA.

        Baldwin, D. (2013). Delving into the development of event processing. Symposium talk
presented at the biennial meeting of the Cognitive Development Society, Memphis, TN.

       Baldwin, D. (2013). Delving into the development of event processing. Talk to the Social and
Developmental Lunch groups at the University of Wisconsin-Madison.

       Baldwin, D. (2013). The Eventfulness of Development. Invited lecture at the Brain Development
and Learning Conference, Vancouver, British Columbia.

        Olofson, E. L., & Baldwin, D. (2013). Infants (Who Habituate) Selectively Encode the Recipient
in Object Transfer Events. Annual meeting of the Association for Psychological Science, Washington, D.
C.




                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 19
      Maier, R., & Baldwin, D. (2013). Repeat After Me: Echoing Speech Boosts Learning of
Grammatical Constructions. Biennial meeting of the Society for Research in Child Development, Seattle,
WA.

        Baldwin, D. (2012). Dwelling on action. Cognitive Science Society, Sapporo, Japan

        Baldwin, D. (2012). Indexing how knowledge shapes action processing. International Conference
on Infant Studies, Minneapolis, MN

         Sage, K. & Baldwin, D. (2012). Where infants dwell: Breakpoints, causal violation, and the more
social the better. Paper presented in symposium entitled “Goals, beliefs, and causality” at the International
Conference on Infant Studies. Minneapolis, MN.

        Sage, K., Ross, R., & Baldwin, D. (2012). Assessing infants’ hierarchical action segmentation.
Poster presented at the International Conference on Infant Studies. Minneapolis, MN.

        Baldwin, D. (2012). Development and expertise in action processing. Cognitive Neuroscience
Society, Chicago, IL

        Mendoza, J.K., Aguiar, N.A., & Baldwin, D. (2012). The Impact of Structure Discovery on
Adults’ Preferences for Music and Dance. Poster presented at the 12th International Conference on Music
Perception and Cognition-8th Triennial Conference of the European Society for the Cognitive Sciences of
Music, Thessaloniki, Greece.

        Mendoza, J.K., Gerken, L. & Baldwin, D. (2011, August). Developing a window on infants’
structure extraction. Society for Music Perception and Cognition Conference, Rochester, NY.

       Mendoza, J.K. & Baldwin, D. (2011, June). Indexing infants' rule discovery. Neurosciences and
Music – IV: Learning and Memory, Edinburgh, Scotland, UK.

        Sage, K. D., & Baldwin, D. (2011). Do social cues help infants glean structure from action?
Biennial meeting of the Cognitive Development Society, Philadelphia, PA.

       Kosie, J. & Baldwin, D., & Sage, K. D. (2011). Preschoolers’ response to goal-related
information within an unfolding stream of intentional action. Biennial meeting of the Cognitive
Development Society, Philadelphia, PA.

       Baldwin, D. (2011). Event processing in humans and machines. Talk at the annual review
meeting of the Office for Naval Research, Washington, D.C.

        Sage, K. D., & Baldwin, D. (2011). Disentangling the social and pedagogical in infants’
learning about tool use. Paper to be presented in a symposium on Social Influences and the
Effects of Pedagogy on Early Learning at the biennial meeting of the Society for Research on
Child Development, Montreal, CA.

        Baldwin, D. (2011). Dwell-time: New insights into action processing. Invited colloquium
presented to the Psychology Department at Washington University in St. Louis, MO.

        Baldwin, D. (2011). Dwell-time: New insights into action processing. Invited talk to be
presented at a conference on Social Perception, McMaster University, Hamilton, Ontario, CA.




                                                                                      Baldin Declaration, Exhibit 1
                                                                                                          Page 20
       Baldwin, D. (2010). Dwelling on action. Talk to be presented at a McDonnell Foundation-
sponsored workshop on Causal Learning, Probabilistic Models, and Social Development, Stanford
University, Stanford , CA.

        Baldwin, D. (2010). Action on action: Understanding how humans discern meaning in motion.
Public lecture presented at UO & COCC Friday Distinguished Lecture Series.

        Baldwin, D., (2009). Action redescription: How humans discern meaning in motion. Invited
plenary address to the European Society for Philosophy and Psychology, Budapest, Hungary.

       Baldwin, D. (2009). Analyzing action. Invited talk at the Max Planck Institute for Evolutionary
Anthropology, Leipzig, Germany.

        Braun, K.D., & Baldwin, D. (2009). The effect of pedagogy on infants’ ability to understand and
use tools. Poster presented at the biennial meeting of the Cognitive Development Society, San Antonio,
Texas.

        Loucks, J. & Baldwin, D. (2009). Development of the featural/configural distinction in human
action discrimination. Poster presented at the biennial meeting of the Cognitive Development Society,
San Antonio, Texas.

        Meyer, M., Hard, B. M., & Baldwin, D. (2009). Children’s processing of action boundaries.
Poster presented at the biennial meeting of the Cognitive Development Society, San Antonio, Texas.

        Baldwin, D. (2008). Action analysis: From segment discovery to skilled discrimination. Paper
presented at the Social Cognition Workshop, MIT.

       Olofson, E., & Baldwin, D. (2008). Infants process action for gist. Presented at the biennial
meeting of the International Society of Infant Studies, Vancouver, B. C., Canada.

        Meyer, M., Hard, B., Brand, R., & Baldwin, D. (2008). Naturalistic acoustic packaging: Mothers
coordinate action and speech in input to infants. Presented at the biennial meeting of the International
Society of Infant Studies, Vancouver, B. C., Canada.

        Meyer, M., Baldwin, D., Saffran, J., & Andersson, A. (2007). Tracking statistical regularities
across categories guides discovery of segmental structure in dynamic human action. Poster presented at
the annual meeting of the Association for Psychological Science, Washington, D.C.

        Meyer, M., & Baldwin, D. A. (2007). The effect of ontological status on noun learning in a
        disambiguation paradigm. Poster presented at Society for Research in Child Development,
Boston, MA.

        Baldwin, D. (2007). Redescribing action. Invited talk at Stanford University, Stanford CA.

        Baldwin, D. (2007). Redescribing action. Invited talk at the University of Western Australia,
Perth, Australia.

        Olofson, E. & Baldwin, D. A. (2007). Two-year-olds use novel verbs to construe human action as
intentional. Poster presented at the biennial meeting of the Society for Research in Child Development,
Boston, MA.



                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 21
       Baldwin, D. (2006). Redescribing action. Invited address at the University of California, Los
Angeles, CA.

       Baldwin, D. (2006). The new, the newer, the outrageously new. Invited address at the
University of California, Los Angeles, CA.


        Baldwin, D. (2006). Redescribing action. Invited address at Northwestern University. Evanston,
IL.

        Neuhaus, E., & Baldwin, D. (2006). Temperament differences in children with and without
autism spectrum disorders. Poster presented at the Society for Research in Psychopathology.

       Baldwin, D. (2006). Action on action. Invited address at the annual meeting of the Western
Psychological Association, Palm Springs, CA.

         Brand, R. & Baldwin, D. (2005,). Motionese and motherese: Two avenues for supporting infant
action processing. In K. Rohlfing (Chair), Multimodal motherese: The symbiosis between speech and
action facilitates cognitive development.

       Baldwin, D. (2005). Reading intentions/interpreting interventions. Conference on The Origins
and Functions of Causal Thinking II—Causation, Agency and Intervention, California Institute of
Technology, Pasadena, CA.

       Baldwin, D. (2005). Making sense of action. Invited address presented at a meeting of the John
Merck Scholars called to celebrate the first Merck Scholar Nobel laureate, New York, New York.

        Pederson, E., Loucks, J., & Baldwin, D. (2004). Action processing and the linguistic
representation of events. Talk presented at the Events Conference hosted by Eric Pederson and Russell
Tomlin, University of Oregon.

        Baldwin, D. A. (2003). Socio-cognitive foundations of language acquisition, and how they may
be acquired. Symposium talk presented at the annual meeting of the Cognitive Development Society in a
symposium entitled “New perspectives on language acquisition,” chaired by Susan Goldin-Meadow, Park
City, Utah.

       Baldwin, D. A. (2003). Action on action. Invited address at the University of California,
Berkeley.

        Baldwin, D. A. (2003). Action on action. Invited address at the University of Pittsburgh.

        Baldwin, D. A. (2002). What infants understand of names and their uses. Invited paper
presented as part of a conference entitled “The Relation between Symbol Use and Symbolic
Representation” organized by Dr. Laura Namy and sponsored by the Emory Cognition Project, Atlanta,
Georgia, October.

        Baldwin, D. A. (2002). Consciousness at play in human knowledge acquisition. Invited
address in a symposium entitled “The origins of consciousness” chaired by Roger Mellgren at the annual
meeting of the American Psychological Association, Chicago, IL, August.



                                                                                   Baldin Declaration, Exhibit 1
                                                                                                       Page 22
         Baldwin, D. A. (2002). Language learning capitalizes on social skill. Paper presented as part of a
symposium entitled “What do children need to learn language?” chaired by Dr. Lisa Gershkoff-Stowe at
the International Congress for the Study of Child Language Symposium on Research in Child Language
Disorders, Madison, Wisconsin, July.

        Baldwin, D. A. (2002). Infants’ ability to recover the structure that actors produce. Paper
presented at a conference on Cognition, Development, and Evolution, organized by Dario Mastripieri,
Susan Goldin-Meadow, and Amanda Woodward, University of Chicago, May.

         Baldwin, D. A. (2002). Processing action to recover intention-relevant structure. Paper
presented as part of a symposium entitled “From action to intention” chaired by Dr. Bennett Bertenthal at
the International Conference on Infant Studies in Toronto, Ontario, April.

         Baldwin, D. A., & Brand, R. A. (2002). The ease of re-enacting motionese. Paper presented as
part of a symposium entitled “Nonverbal aspects of parental input to young children” chaired by Dr. Jana
Iverson at the International Conference on Infant Studies, Toronto, Ontario, April.

         Baldwin, D. A. (2002). Discussant for symposium chaired by Dr. Renee Baillargeon at the
International Conference on Infant Studies, Toronto, Ontario, April.

        Saylor, M., & Baldwin, D. (2002). Infants’ emerging comprehension of absent reference.
Poster to be presented at the International Conference on Infant Studies in Toronto, Ontario, April.

        Baldwin, D. A. (2001). Language learning and the emergence of interpersonal
understanding. Invited address at the University of Pennsylvania, Philadelphia, November.

        Baldwin, D. A. (2001). Discerning intentions: Characterizing the cognitive system at
play, Invited address at the University of Pennsylvania, Philadelphia, November.

        Baldwin, D. A. (2001). Language learning: A window on emerging intentional
understanding. Paper presented as part of a symposium entitled “Intentionality,” chaired by Robyn
Fivush & Phillip Zelazo at the annual meeting of the Cognitive Development Society, Virginia Beach,
VA, October.

        Baldwin, D. A. (2001). Language, communication, and intentional understanding in infants.
Paper presented at a conference at New York University organized by Bruce Homer & Catherine Tamis-
Lemonda, October.

        Baldwin, D. A., & Brand, R. (2001). Modifications in mothers’ infant-directed action. Paper
presented as part of a symposium chaired by Dr. Angeline Lillard, entitled "Motionese: How parents'
actions may "speak" to infants" at the biennial meeting of the Society for Research in Child Development,
Minneapolis, MN.

        Baldwin, D. A. (2001). Early interpersonal understanding: Its value, Its genesis. Paper
presented as part of a symposium chaired by Dr. Merrill Garret, entitled "Evaluating precursor systems
for human language in apes and children", at the annual meeting of the American Association for the
Advancement of Science, San Francisco, CA.




                                                                                     Baldin Declaration, Exhibit 1
                                                                                                         Page 23
       Baldwin, D. A. (2001). Parsing dynamic action. Paper presented as part of an invited
symposium chaired by Dr. Richard Aslin at the biennial meeting of the Society for Research in Child
Development, Minneapolis, MN.

         Baldwin, D. A. (2001). The rise of intentional understanding in human development: Analogies
to the ontogenesis of language. Invited address presented at a conference entitled “The Rise of Language
out of Pre-language” organized by Drs. Tom Givon and Joan Bybee at the University of Oregon.

         Baldwin, D. A. (2001). Infants’ action processing skills and the emergence of communicative
understanding. Invited address at a conference entitled “Communication and cognitive development in the
first 3 years” hosted by Bruce Holmes and Catherine Tamis-LeMonda, New York University, October.

        Baldwin, D. A. (2001). Language learning: A window on emerging intentional understanding.
Paper presented in an invited symposium on Intentionality, chaired by Phillip David Zelazo and Robyn
Fivush at the annual meeting of the Cognitive Development Society in Virginia Beach, VA, October.

       Saylor, M., & Baldwin, D. A. (2001). Understanding talk about absent things from 12 to 31
months. Poster presented at the annual meeting of the Cognitive Development Society in Virginia Beach,
VA, October.

        Baldwin, D. A. (2000). The development of early interpersonal understanding. Invited
address at the University of Warwick, Warwick, England.

        Sabbagh, M., McCandliss, B., Carlson, S., Scherf, S., Girardi, G., Ontai, L., Ashburn, L., &
Baldwin, D. (2000). Neural correlates of rapid word learning in 19- to 24-month-olds. Paper presented at
the annual meeting of the Cognitive Neuroscience Society, San Francisco, CA.

         Baldwin, D. A. (2000). Probing the origins of early pragmatic understanding. Paper presented
at a conference entitled "Finding the Words…", organized by Drs. Eve Clark & Anne Fernald, Stanford
University, Stanford, CA.

        Baldwin, D. A. (2000). Charaterizing early interpersonal understanding. Invited
address, Stanford University, Stanford, CA.

        Saylor, M. M., Baird, J. A., & Baldwin, D. A. (2000). Infants' parsing of dynamic human
behavior. Poster presented as part of a poster symposium chaired by Drs. Amanda Woodward and Beate
Sodian, International Conference on Infant Studies, Brighton, England.

       Baldwin, D. A. (1999). The emergence of interpersonal understanding. Invited address at the
University of California, Berkeley, Berkeley, CA.

       Baldwin, D. A. (1999). The emergence of interpersonal understanding. Invited address at the
University of California, Santa Cruz, Santa Cruz, CA.

        Baldwin, D. A. (1998). Early-emerging interpersonal skills power knowledge acquisition.
Distinguished Scientific Early Career Award Address delivered at the 106th Convention of the
American Psychological Association, San Francisco, CA, August 14, 1998.




                                                                                  Baldin Declaration, Exhibit 1
                                                                                                      Page 24
       Saylor, M., Sabbagh, M., & Baldwin, D. A. (1998). Young children recruit multiple sources of
information to learn words. Paper presented at the 23rd Annual Boston University Conference on
Language Development, Boston, MA.

        Moses, L. J., & Baldwin, D. A. (1998). Social referencing in children and chimpanzees. Invited
address presented at the Cognitive Specializations Conference, New Iberia Research Center, New Iberia,
LA.
        Baird, J.A., Saylor, M., & Baldwin, D. A. (1998). Action parsing in infancy and the origins of
intentional understanding. Paper presented at the biennial meeting of the Society for Research in Child
Development, Albuquerque, NM.

         Baldwin, D. A. (1998). Probing the origins of early pragmatic skill. Paper presented as part of
a symposium entitled “The Pragmatics of Word Learning” chaired by Lori Markson ad Gil Diesendruck
at the biennial meeting of the Society for Research in Child Development, Albuquerque, New Mexico.

        Sabbagh, M., & Baldwin, D. A. (1997). Low-cost constraints: What social understanding means
for semantic development. Talk presented in a symposium chaired by Roberta Golinkoff at the biennial
meeting of the Society for Research in Child Development, Washington, D.C.

         Sabbagh, M., & Baldwin, D. A. (1997). Infants’ ability to distinguish objects on the basis of
feature information and form-function correspondences. Paper presented at the biennial meeting of the
Society for Research in Child Development, Washington, D.C.

        Baldwin, D. A., Baird, J. A., & Hoerger, M. L. (1997). The development of intentional
understanding. Paper presented at the Conference on Developmental Processes in Early Social
Understanding, Ann Arbor, Michigan.

        Baldwin, D. A. (1997). Early pragmatic understanding. Invited address presented in a panel
discussion chaired by Michael Tomasello at the Stanford Child Language Research Forum, Stanford, CA.

        Baldwin, D. A. (1996). Interpersonal inference and the discovery of meaning. Invited address
at the University of Arizona, Tucson, AZ.

        Baldwin, D. A., Bill, B., & Ontai, L. L. (1996). Infants’ tendency to monitor others’ gaze: Is it
rooted in intentional understanding or a result of simple orienting? Paper presented at the International
Conference on Infant Studies, Providence, Rhode Island.

        Baldwin, D. A. (1996). What is fixed and what is flexible in early referential
understanding? Invited address at the Second Annual West Coast Conference on Theory of Mind,
University of California at Berkeley.

        Baldwin, D. A., & Moses, L. J. (1996). Distinguishing social referencing from social
responsiveness. Talk presented at the XIVth Biennial International Society for the Study of Behavioral
Development in a symposium entitled “Infants’ Social Understanding” chaired by Diane Poulin-Dubois
and Gergely Csibra, Quebec City, Canada.

        Moses, L. J., & Baldwin, D. A. (1995). Social referencing and understanding of mind in
infancy. Paper presented in a symposium chaired by L. Moses & C. Moore at the biennial meeting of the
Society for Research in Child Development, Indianapolis, Indiana.




                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 25
         Baldwin, D. A. (1995). Understanding relations between constraints and a socio-pragmatic
account of meaning acquisition. Paper presented in a symposium chaired by D. Baldwin & M. Callanan
at the biennial meeting of the Society for Research in Child Development, Indianapolis, Indiana.

       Baldwin, D. A. (1995). Interpersonal inference and the discovery of meaning. Boyd McCandless
Address presented at the annual meeting of the American Psychological Association, New York City, NY.

       Baldwin, D. A. (1994). Implications of early referential understanding for language and
conceptual development. Invited address given to the workshop on “The Transition from Infancy to Early
Childhood” at the University of Chicago, Chicago, Illinois.

       Baldwin, D. A. (1994). Implications of early referential understanding for language and
conceptual development. Invited address to the Department of Psychology at the University of Michigan,
Ann Arbor, Michigan.

         Baldwin, D. A., & Moses, L. J. (1993). Infants' ability to consult others' attentional focus to help
in interpreting emotional displays. Poster presented at the West Coast Attention Conference, Eugene,
Oregon.

        Baldwin, D. A. (1993). Infants' ability to recognize when speech is referential and when it's not.
Paper presented in a symposium chaired by D. Baldwin & C. Echols at the biennial meeting of the
Society for Research in Child Development, New Orleans, Louisiana.

       Baldwin, D. A. (1993). Interpersonal inference as a route to reducing the indeterminacy of
meaning. Invited address given at the conference on "Early Cognition and the Transition to Language"
sponsored by the University of Texas at Austin Center for Cognitive Science, Austin, Texas.

        Baldwin, D. A. (1992). Early referential understanding. Paper presented at the UBC
Interdisciplinary conference on language.

        Baldwin, D. A. (1992). Infants' understanding of cues to word reference. Paper presented at the
biennial meeting of the International Society for Infant Studies, Miami, Florida.

        Desjardins, R., & Baldwin, D. A. (1992). Infants' use of language to guide reasoning about the
object world. Paper presented at the biennial meeting of the International Society for Infant Studies,
Miami, Florida.

        Baldwin, D. A. (1992). Early referential understanding. Paper presented in a symposium chaired
by C. Pratt at the 7th Australian Developmental Conference, Brisbane, Australia.

       Baldwin, D. A. (1991). Early referential understanding: The linguistic relevance of nonverbal
cues. Paper presented at the Eleventh Biennial meeting of the International Society for the Study of
Behavioral Development, Minneapolis, Minnesota.

        Werker, J. F., & Baldwin, D. A. (1991). Speech perception and lexical comprehension. Paper
presented at the biennial meeting of the Society for Research in Child Development, Seattle, Washington.

        Baldwin, D. A. (1991). Infants' contribution to the achievement of joint reference. Paper
presented in a symposium chaired by G. Butterworth at the biennial meeting of the Society for Research
in Child Development, Seattle, Washington.



                                                                                      Baldin Declaration, Exhibit 1
                                                                                                          Page 26
       Baldwin, D. A. (1990). Infants' contribution to joint reference. Paper presented at the biennial
meeting of the International Society for Infant Studies, Montreal, Quebec.

       Baldwin, D. A., Markman, E. M., & Melartin, R. (1989). Infants' inferential abilities: Evidence
from exploratory play. Paper presented at the biennial meeting of the Society for Research in Child
Development, Kansas City, MO.

        Baldwin, D. A. (1988). Linguistic changes during the single-word period: Using language for
mental impact. Paper presented at the 5th Australian Developmental Conference, Sydney, Australia.

        Baldwin, D. A. (1988). Priorities in children's expectations about object label reference: Form
over color. Paper presented at the 5th Australian Developmental Conference, Sydney, Australia.

        Baldwin, D. A., Markman, E. M., & Melartin, R. (1988). Exploratory play as evidence of
inductive reasoning in infancy. Paper presented at the XXIVth International congress in Psychology, Sidney,
Australia.

         Baldwin, D. A. (1987). Children's expectations about the meanings of object labels: Color
similarity vs. form similarity. Paper presented at the biennial meeting of the Society for Research in
Child Development, Baltimore, MD.

        Baldwin, D. A. (1986). A first step: Establishing the mappings between objects and object
labels. Paper presented at the annual meeting of the Stanford-Berkeley Cognitive Psychology
Conference, Stanford, CA.

        Baldwin, D. A. (1986). Color similarity in children's classifications and extension of object
labels. Paper presented at the annual meeting of the Stanford Child Language Research Forum, Stanford,
CA.

        Baldwin, D. A. (1985). Exploring children's expectations about word meanings. Paper
presented at the biennial meeting of the Society for Research in Child Development, Toronto, Ontario,
Canada




                                                                                    Baldin Declaration, Exhibit 1
                                                                                                        Page 27
Baldwin Declaration, Exhibit 2
                      Page 1
Baldwin Declaration, Exhibit 2
                      Page 2
Baldwin Declaration, Exhibit 2
                      Page 3
Baldwin Declaration, Exhibit 2
                      Page 4
Baldwin Declaration, Exhibit 2
                      Page 5
